Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 10,705,072—should be inserted after the phrase “U.S. Patent Application No. 16/692,678, filed on November 22, 2019” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 25-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 9-10 of claim 25, the phrase “detect, with the sensor, whether the metal sphere is moving in the test chamber” is indefinite since it is not clear whether the detection of the movement of the metal sphere in the test chamber occurs while the cartridge is being moved. Does the movement of the cartridge cause the metal sphere to move in the test chamber until the whole blood sample in the test chamber coagulates? It is also unclear whether the movement of the metal sphere in the test chamber that is detected in the system is movement of the metal sphere past the sensor positioned adjacent to the test chamber as the cartridge is moved to cause movement of the metal sphere in the test chamber. Does the movement of the metal sphere past the sensor or the lack of movement of the metal sphere past the sensor serve as an indication that a clot is forming or has formed in the whole blood sample? On lines 11-12 of claim 25, the phrase “determine whether the whole blood sample in the test chamber exhibits coagulopathy” is indefinite since it is not clear how this step is performed and what serves to make this determination. Is it determined that the whole blood sample in the test chamber exhibits coagulopathy when it is determined that the metal sphere in the test chamber stops moving and fails to move past the sensor? 
On line 3 of claim 29, the phrase “the flow of blood” lacks antecedent basis. Also, on line 3 of claim 29, the phrase “the flow of blood when the reagent chamber is filled” is indefinite since it is not clear whether this refers to a flow of blood from the vacuum port in the cartridge into the reagent chamber. 
On line 2 of claim 38, the phrase “the absence” lacks antecedent basis. Also, on line 2 of claim 38, the phrase “the absence of two peaks in each agitation cycle” is indefinite since agitation cycles have not been previously recited, and it is unclear what constitutes an “agitation cycle”. Does an “agitation cycle” constitute the movement of the metal sphere in the test chamber between the two sensors, and do each of the sensors produce a measurement “peak” when the metal sphere is detected by each of the sensors? 
On line 2 of claim 42, the phrase “the time the clot formed” lacks antecedent basis. On lines 2-3 of claim 42, the phrase “the end of the test” lacks antecedent basis. 
On line 2 of claim 44, the phrase “the reagent chambers” lacks antecedent basis since claim 44 depends from claim 43, claim 43 depends from claim 28, and claim 28 does not positively recite any reagent chambers in the cartridge. On line 3 of claim 44, the phrase “the associated reagent chamber” lacks antecedent basis. 
On each of lines 1, 2 and 3 of claim 45, the phrase “each test chamber” lacks antecedent basis and is indefinite since claim 45 depends from claim 25, and claim 25 only positively recites a single test chamber in the cartridge. On line 2 of claim 45, the phrase “the sensor associated with each test chamber” is indefinite since claim 25 only recites a single sensor in the device positioned adjacent to the test chamber. On line 3 of claim 45, the phrase “the viscosity” lacks antecedent basis. 
On line 6 of claim 48, the phrase “determine whether the metal sphere is moving in the test chamber” is indefinite since it is not clear whether the detection of the movement of the metal sphere in the test chamber occurs while the cartridge is being moved. Does the movement of the cartridge cause the metal sphere to move in the test chamber until the whole blood sample in the test chamber coagulates? It is also unclear how it is determined whether the metal sphere in the test chamber is moving. Is this step performed visually or with some type of sensor? On line 7 of claim 48, the phrase “determine whether the whole blood sample coagulates” is indefinite since it is not clear how this step is performed and what serves to make this determination. Is it determined that the whole blood sample in the test chamber coagulates when it is determined that the metal sphere in the test chamber stops moving? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-24 of U.S. Patent No. 10,429,377. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a cartridge including one or more test chambers and a metal sphere in each of the test chambers, wherein the cartridge is configured to receive a whole blood sample, and a device configured to receive the cartridge, the device including one or more sensors positioned adjacent to the one or more test chambers, and a controller configured to move a portion of the whole blood sample into the one or more test chambers, move the cartridge, detect with the one or more sensors whether the metal sphere is moving in each of the one or more test chambers, determine whether the whole blood sample in the one or more test chambers exhibits a coagulopathy, and output an indicator whether coagulopathy is present in the whole blood sample on a display. Both sets of claims also recite that the one or more sensors include a magnet and a Hall-effect sensor, that the magnet generates a magnetic field near the one or more test chambers, wherein the metal sphere in the one or more test chambers generates a disturbance in the magnetic field, wherein the sensor detects the disturbance and transmits a signal to the controller to determine whether the sphere is moving in the one or more test chambers, that the system further comprises a vacuum port in the cartridge selectively coupled to a vacuum source in the device, and further comprising a hydrophobic filter in line with the vacuum port, that the cartridge includes one or more reagent chambers in fluid communication with the one or more test chambers, and wherein the hydrophobic filter is configured to stop a flow of blood when the reagent chamber is filled, that the device further comprises a heating element configured to apply thermal energy to the cartridge and to the whole blood sample, that the heating element heats the whole blood sample to a temperature between 34 degrees Celsius and 37 degrees Celsius or to a temperature between 30 degrees Celsius and 33 degrees Celsius, that the whole blood sample is mixed with a reagent in the one or more reagent chambers and incubated between 1 minute and 10 minutes, that the controller is further configured to determine
a length of time to clot formation in the test chamber, that the length of time is based on how long the sensor detects movement of the metal sphere, that the device includes two sensors positioned adjacent to the one or more test chambers, that the controller is further configured to determine clot formation, that clot formation is determined when the controller detects the absence of two peaks in each agitation cycle and is indicative that the metal sphere has stopped moving within the test chamber, that the controller is further configured to determine clot integrity, that a clot of high integrity is determined where neither one of the two sensors generates a signal after the clot formation, that a clot of low integrity is determined where one of
the two sensors continues to generate a signal indicating that the clot is allowing the metal
sphere to move over a limited distance, that clot integrity is based on an average signal in
the test chamber generated by the two sensors from the time the clot formed to the end of the
test, that the cartridge includes 18 test chambers, that each of the 18 test chambers is associated with one of the reagent chambers, and wherein each of the 18 test chambers receives a whole
blood-reagent complex from the associated reagent chamber, that the metal sphere in each test chamber passes over the sensor associated with each test chamber to generate a signal that is proportional to a viscosity of the whole blood sample within each test chamber, that the controller is further configured to determine a diagnosis based on results of the coagulopathy, and that the controller is further configured to output the diagnosis on the display.
Claims 25-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-22 of U.S. Patent No. 10,520,489. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a system comprising a cartridge including one or more test chambers and a metal sphere in each of the test chambers, wherein the cartridge is configured to receive a whole blood sample, and a device configured to receive the cartridge, the device including one or more sensors positioned adjacent to the one or more test chambers, and a controller configured to move a portion of the whole blood sample into the one or more test chambers, move the cartridge, detect with the one or more sensors whether the metal sphere is moving in each of the one or more test chambers, determine whether the whole blood sample in the one or more test chambers exhibits a coagulopathy, and output an indicator whether coagulopathy is present in the whole blood sample on a display. Both sets of claims also recite that the one or more sensors include a magnet and a Hall-effect sensor, that the magnet generates a magnetic field near the one or more test chambers, wherein the metal sphere in the one or more test chambers generates a disturbance in the magnetic field, wherein the sensor detects the disturbance and transmits a signal to the controller to determine whether the sphere is moving in the one or more test chambers, that the system further comprises a vacuum port in the cartridge selectively coupled to a vacuum source in the device, and further comprising a hydrophobic filter in line with the vacuum port, that the cartridge includes one or more reagent chambers in fluid communication with the one or more test chambers, and wherein the hydrophobic filter is configured to stop a flow of blood when the reagent chamber is filled, that the device further comprises a heating element configured to apply thermal energy to the cartridge and to the whole blood sample, that the heating element heats the whole blood sample to a temperature between 34 degrees Celsius and 37 degrees Celsius or to a temperature between 30 degrees Celsius and 33 degrees Celsius, that the whole blood sample is mixed with a reagent in the one or more reagent chambers and incubated between 1 minute and 10 minutes, that the controller is further configured to determine
a length of time to clot formation in the test chamber, that the length of time is based on how long the sensor detects movement of the metal sphere, that the device includes two sensors positioned adjacent to the one or more test chambers, that the controller is further configured to determine clot formation, that clot formation is determined when the controller detects the absence of two peaks in each agitation cycle and is indicative that the metal sphere has stopped moving within the test chamber, that the controller is further configured to determine clot integrity, that a clot of high integrity is determined where neither one of the two sensors generates a signal after the clot formation, that a clot of low integrity is determined where one of
the two sensors continues to generate a signal indicating that the clot is allowing the metal
sphere to move over a limited distance, that clot integrity is based on an average signal in
the test chamber generated by the two sensors from the time the clot formed to the end of the
test, that the cartridge includes 18 test chambers, that each of the 18 test chambers is associated with one of the reagent chambers, and wherein each of the 18 test chambers receives a whole
blood-reagent complex from the associated reagent chamber, that the metal sphere in each test chamber passes over the sensor associated with each test chamber to generate a signal that is proportional to a viscosity of the whole blood sample within each test chamber, that the controller is further configured to determine a diagnosis based on results of the coagulopathy, and that the controller is further configured to output the diagnosis on the display. It is noted that while claims 1-6, 8-16 and 18-22 of U.S. Patent No. 10,520,489 are directed to a device for processing a cartridge containing a whole blood sample, these claims recite each of the features of the cartridge and the device recited in the system claims of the instant application, and for this reason, the instant claims are rejected on the ground of nonstatutory double patenting as set forth above. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 25, 34, 36-37, 39, 43 and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al (US 3,635,678).
	Seitz et al teach of a system for measuring coagulation and clotting time of a whole blood sample. The system comprises a cartridge 10 in the form of a test tube having a test chamber therein, wherein the cartridge 10 is configured to receive a whole blood sample and wherein the test chamber in the cartridge contains a metal sphere (i.e. a magnetic stainless steel ball) (claims 25 and 48) . The system also comprises a device 30 configured to receive the cartridge 10, wherein the device 30 includes a first sensor in the form of a light source 20 positioned on one side of the cartridge 10 and a second sensor in the form of a photocell 22 positioned on an opposite side of the cartridge 10 (claim 36), and an electrical control system/controller (depicted in Figure 6 of Seitz et al), wherein the controller is configured to move a portion of a whole blood sample into the test chamber of the cartridge 10 using a flexible pipette tip 50, move the cartridge 10 up and down using a piston 12 which supports the cartridge 10 and moves reciprocally in the vertical direction, detect with the sensors 20/22 whether the metal sphere moves in the test chamber from a position held by a magnetic field established between two magnets 14 and 16 positioned on opposite sides of the cartridge 10, and determine whether the whole blood in the test chamber of the cartridge coagulates by determining a time point when the metal sphere moves out of the magnetic field established between the two magnets 14 and 16 (claims 25 and 48). Seitz et al teach that when the whole blood sample is liquid and a viscosity of the blood sample is below a predetermined threshold, the magnetic metal sphere 18 in the test chamber of the cartridge 10 is held stationary by the magnetic field established by the magnets 14 and 16. During the blood coagulation test, the cartridge 10 is moved up and down by the piston 1, which causes the magnetic metal sphere 18 to move relative to the liquid in the test chamber from the bottom of the liquid blood sample to the meniscus of the liquid blood sample while it is held by the magnetic field. This also causes the magnetic metal sphere 18 to additionally perform a stirring function. When it is determined by the sensors 20/22 that the magnetic metal sphere has moved out of the magnetic field located between the magnets 14 and 16, a timing interval is terminated, wherein the timing interval began when the blood sample was introduced into the test chamber along with a solution of calcium chloride to initiate blood coagulation. The termination of the timing interval indicates that the whole blood sample has coagulated (claims 25, 37, 48), and the time between when the timing interval began to when it is terminated indicates a clotting time or a length of time to clot formation of the whole blood sample (claims 34). See Figures 1-4 and 6-8, lines 9-75 in column 4, lines 1-65 in column 5, lines 4-23 and lines 50-65 in column 6, and the claims in Seitz et al.
	Seitz et al fail to specifically teach of determining that a coagulopathy exists in the whole blood sample based upon the determined coagulation of the blood sample using the system, and of outputting an indicator of the coagulopathy on a display. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that a coagulopathy exists in the whole blood sample analyzed with the system taught by Seitz et al since the system taught by Seitz et al serves to determine a coagulation or a clotting time of a whole blood sample, and by doing so, allows one to evaluate whether the determined blood coagulation or clotting time is normal or not, thus also allowing to determine that a coagulopathy (i.e. an abnormal blood coagulation) exists in the whole blood sample when an abnormal coagulation result is obtained. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the result of a blood coagulopathy using the system taught by Seitz et al on a display because doing so would allow users of the system to quickly obtain information regarding the blood coagulation status of the whole blood sample tested using the system. With regards to claim 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Seitz et al to further determine clot integrity since the degree of movement of the magnetic metal sphere in the test chamber of the cartridge 10 taught by Seitz et al away from the magnetic field established in the test chamber would serve to indicate how well a blood clot has formed and thus, the clot integrity. With regards to claim 43, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple test chambers in the cartridge 10 taught by Seitz et al since by doing so, multiple blood samples can be analyzed at the same time, thus allowing for a quick and efficient multiplex analysis of blood coagulation. With regards to claims 46-47 and 49-50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller in the system taught by Seitz et al to further determine a diagnosis based on the results of the blood coagulation (i.e. a blood coagulopathy) and to display the diagnosis since the system taught by Seitz et al allows one to determine whether a whole blood sample undergoes abnormal blood coagulation, and it would be advantageous to indicate to a user of the system when such an abnormal coagulation occurs and its cause (i.e. a diagnosis) by displaying the diagnosis so that an effective treatment can be administered to the subject from whom the blood sample was collected. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Please make note of: Rousseau et al who teach of a device for determining coagulation time of a blood sample comprising a ferromagnetic ball in a reaction cuvette which moves along a concave raceway; Bull et al who teach of an optical blood hemostatic analysis apparatus which agitates/moves a sample container by rocking it during an analysis; and Goldstein et al which corresponds to a parent application of this application. 






12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 11, 2021